Case 4:03-cr-00081-ALM-CAN Document 98 Filed 04/27/21 Page 1 of 3 PageID #: 438




                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §   Case Number: 4:03-CR-81
v.                                             §   Judge Mazzant
                                               §
MONTY MARCELLUS SHELTON                        §

                           MEMORANDUM OPINION & ORDER

        Pending before the Court is Defendant’s Motion for Home Confinement (Dkt. #97). The

 Court, having considered the motion, the response, the record, and the applicable law, finds that

 the motion must be DENIED.

                                        BACKGROUND

        On September 16, 2003, a jury convicted Defendant Monty Marcellus Shelton (“Shelton”)

 of one count of Possession with Intent to Distribute Methamphetamine, in violation of 21 U.S.C.

 § 841(a)(1), and two counts of Receipt of a Firearm While Under Indictment, in violation of 18

 U.S.C. § 922(n). The Court sentenced Shelton to a total of 405 months’ imprisonment with the

 three counts running concurrently (Dkt. #54). On October 6, 2015, the Court reduced Shelton’s

 sentence to 262 months due to a retroactive change in the sentencing guidelines (Dkt. #74).

 Shelton is serving his sentence at FCI Bastrop. See https://www.bop.gov/inmateloc/ (Register

 Number: 10426-078). The Bureau of Prisons (“BOP”) projects he will be released on November

 9, 2021. Id. Shelton has served over 95% of his sentence. Id.

        On November 6, 2020, Shelton moved the Court to place him in home confinement for the

 remainder of his sentence (Dkt. #89). On December 8, 2020, the Court denied Shelton’s motion

 because he did not exhaust his administrative remedies (Dkt. #91). On December 28, 2020,

 Shelton renewed his motion (Dkt. #92). The Court similarly denied Shelton’s motion for failure
Case 4:03-cr-00081-ALM-CAN Document 98 Filed 04/27/21 Page 2 of 3 PageID #: 439




 to provide evidence of his request to the warden for relief (Dkt. #94). On March 1, 2021, Shelton

 again moved the Court to place him in home confinement for the remainder of his sentence (Dkt.

 #97). The Government filed a response in opposition to Shelton’s first two motions, but did not

 file a response Shelton’s most recent request (Dkt. #90, 93).

                                      LEGAL STANDARD

        Only the BOP has the discretion to place prisoners on home confinement toward the end

 of their sentences under 18 U.S.C. § 3624(c)(2). See United States v. Sneed, 63 F.3d 381, 389 n. 6

 (5th Cir. 1995) (declining to consider a defendant's request for home confinement “because such

 requests are properly directed to the Bureau of Prisons”) (citing 18 U.S.C. § 3624(c)).

                                            ANALYSIS

        Shelton seeks home confinement based on his painful hernia, age, rehabilitation, and ailing

 mother, arguing these circumstances constitute “extraordinary and compelling reasons” to grant

 him home confinement. Shelton also argues he is entitled to home confinement credit under the

 First Step Act, which the BOP refuses to acknowledge. The Government argues the Court lacks

 authority to grant home confinement and Shelton has not exhausted his administrative remedies

 for compassionate release.

        The Court finds Shelton’s motion should be denied. First, the BOP has exclusive authority

 to determine where a prisoner is housed. 18 U.S.C. § 3621(b); see also United States v. Miller, No.

 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

 Act nor the First Step Act authorizes the court to release an inmate to home confinement.”). Thus,

 the Court is unable to order home confinement. Second, even construing Shelton’s motion as a

 request for a sentence reduction, Shelton failed to exhaust his administrative remedies with the

 warden.     Courts may not consider a modification to a defendant’s sentence under




                                                 2
    Case 4:03-cr-00081-ALM-CAN Document 98 Filed 04/27/21 Page 3 of 3 PageID #: 440




     § 3582(c)(1)(A)(i) unless a motion for such a modification is properly made by the Director of the

     BOP or by a defendant who has fully exhausted their administrative remedies. 18 U.S.C.

     § 3582(c)(1)(A). This requires a denial by the warden of a defendant’s facility or waiting thirty

     days without receiving a response to a request to the warden. Id.                         Section 3582(c)(1)(A)’s

     exhaustion requirement is not waivable. See United States v. Rivas, 833 F. App’x 556, 558 (5th

     Cir. 2020) (“Because the statutory language is mandatory—that a prisoner must exhaust their BOP

     remedy before filing in district court—we must enforce this procedural rule . . .”). Shelton has not

     provided evidence that he requested compassionate release from the warden at CI North Lake.

     Shelton provided evidence he requested home confinement from staff at the facility, but this is

     insufficient to satisfy the exhaustion requirement.

              The Court is unable to grant home confinement to any prisoner. The Court may grant a

     sentence reduction in limited circumstances when “extraordinary and compelling reasons” exist,

     e.g. a serious medical condition, but only after a prisoner first requests relief from their facility.
.    Shelton has not requested relief from the warden, so his motion must be denied.1

                                                      CONCLUSION

              It is therefore ORDERED that Defendant’s Motion for Home Confinement (Dkt. #97) is

     hereby DENIED.
             SIGNED this 27th day of April, 2021.




                                                   ___________________________________
                                                   AMOS L. MAZZANT
                                                   UNITED STATES DISTRICT JUDGE

     1
      If Shelton seeks to challenge the BOP’s calculation of his home confinement credit, the proper mechanism is a habeas
     corpus petition under 28 U.S.C. § 2241, which must be filed in the same district where the prisoner is incarcerated.
     See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000). Shelton is incarcerated at CI North Lake, in the Western District
     of Michigan, not in the Eastern District of Texas. See https://www.bop.gov/inmateloc/ (Register Number: 10426-078).


                                                               3
